Citation Nr: 1641827	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  11-14 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for temporomandibular joint disorder (TMJ).

4.  Entitlement to an effective date earlier than October 10, 2013, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to March 1967. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2009, October 2014, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In December 2009, the Veteran filed a timely notice of disagreement with respect to the November 2009 rating decision which continued the denial of service connection for the lumbar spine disorder and subsequently perfected his appeal as to that issue.  

During the course of the appeal, relevant service treatment records were added to the Veteran's file.  As a result, the lumbar spine claim, which was previously characterized as a claim to reopen (based on a previous denial of the claim in July 1981), will be reconsidered as an initial claim and has been recharacterized to reflect the Board's de novo review.  See 38 C.F.R. § 3.156(c).

In January 2015, the Veteran filed a timely notice of disagreement with respect to the January 2015 rating decision which denied service connection for a neck disorder and a jaw disorder.  In May 2015, he filed a timely notice of disagreement with the October 2014 rating decision which assigned an effective date of October 10, 2013 for the award of service connection for PTSD.  

In August 2015, the Board granted service connection for tinnitus and also 
remanded the case to schedule the Veteran for a Board hearing at the RO, and to issue a Statement of the Case (SOC), for the issues of entitlement to service connection for a neck disorder and for TMJ and for the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  

An SOC for the neck and TMJ issues was issued in April 2016, but, to date, an SOC has not been issued for the earlier effective date claim.  In July 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran asserts that his lumbar spine, neck, and TMJ disorders resulted from trauma suffered as the result of an in-service motor vehicle accident (MVA) occurring on December 3, 1965 on Highway 99 in Selma, California.  An official U.S. Navy photograph from the accident notes that the driver, G. Beyl was killed.  The Veteran's service treatment records note that immediately following the MVA he was given an emergency examination at Selma District Hospital and was then transported to Leemore Naval Hospital.  The Veteran complained of chest, left flank, back, and right knee pain and was admitted to Leemore hospital for observation.  Upon examination, the head and neck were within normal limits, and a lumbar spine x-ray was normal.  Left paravertebral muscle spasm and tenderness were noted in the left flank area at L2 through L4.  The Veteran was placed on bed rest, and, by December 9th, the Veteran's complaints had cleared and he was discharged to duty.  The Veteran reported back pain five days following that discharge and was prescribed heat treatments.  In August 1966 he reported low back pain for the past 16 hours present only after prolonged sitting or standing.  No lumbar spine, neck, or jaw issues were noted on his November 1966 extension examination or on his March 1967 separation examination.
Following service, the Veteran filed a March 1981 report of accidental injury describing the December 1965 MVA.  He reported that he was informed that his jaw was knocked out of line following the accident by his dentist, Dr. Gawley, practicing in Clovis, California.  During workers compensation examinations in March 1991 and July 1991 his spine had full range of motion, and he did not report back, neck, or jaw problems.  In January 2000, a private physician filed a First Report of Occupational Injury or Illness, explaining that the Veteran stated that he was involved in a motor vehicle accident in January 2000 while working for the City of Clovis, California.  He was diagnosed with cervical, thoracic, and lumbar strains.  In a May 2002 workers compensation evaluation, the Veteran reported suffering internal injuries in an MVA in approximately 1966.  X-ray evidence showed slight anterior spurring in the superior aspect of L3 and L4 with questionable slight narrowing of the L2-3 and L3-4 disc space.  The diagnoses were chronic cervical and lumbar strain.  The examiner opined that the neck disorder was due three quarters to the 2000 MVA and one quarter to cumulative trauma and that the low back disorder was secondary to the 2000 MVA.  In December 2002, the Veteran again suffered an injury while working for the City of Clovis, experiencing a sudden onset of low back and neck pain after bending over and pulling a tree stump from the ground.  X-rays revealed some mild lateral spurring at L3-L4 and L4-L5, narrowing of the right facet joint at L5-S1, and bulging at C3-C4 and C4-C5.  He was assessed with a myofascial strain of his lower back with degenerative changes and degenerative cervical joint disease with neck/shoulder myofascial pain.  The first post-service record of TMJ is dated in September 2014.

The Veteran was afforded VA examinations for his claims.  In January 2013, a VA spine examiner opined that the Veteran's current degenerative disease of the lumbar spine was not related to service.  The examiner noted that the Veteran did not complain of back issues following the in-service MVA.  In September 2014, a VA examiner noted the TMJ and provided an opinion in December 2014 that the condition was not related to service because the Veteran's report of suffering jaw pain since the in-service MVA was not reflected in the service treatment records.  A November 2014 VA cervical spine examiner also provided a negative opinion using that rationale.
Remand is necessary for additional VA opinions.  The lumbar spine examiner did not consider the Veteran's in-service complaints of back pain following the December 1965 MVA and the TMJ and cervical spine examiners' opinions improperly discounted the reports of continuing symptoms solely because they were not reported in the service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that a VA examination was inadequate because the examiner relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  Therefore, new VA opinions should be provided.

On remand, additional records should also be requested.  To date, records have not been requested from Selma District Hospital or from the California State Police showing the Veteran's injuries upon admission or the severity of the accident.  Additionally, the Board notes that a D. Gawley, D. D. S. practices dentistry in Grass Valley, California and may have previously resided in Clovis, California.  As that dentist may have been the one the Veteran referred to in his March 1981 accident report, such records should also be requested.  Finally, updated VA treatment records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim)

Concerning the Veteran's claim of entitlement to an earlier effective date for the grant of service connection for PTSD, the RO has not issued an SOC in response to the Veteran's NOD as directed by the Board in its August 2015 remand.  Thus, the RO must now respond to the Veteran's timely NOD with an SOC addressing the appeal.  See Manlincon v.  West, 12 Vet. App. 238, 240-41 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the Board notes that the Veteran reported that his address changed in October 2016; VA records systems should be updated to reflect the current address.




Accordingly, the case is REMANDED for the following actions:

1. Update the Veteran's address in all VA databases containing such information.  Of note is that his current address, per his October 2016 statement, is on R. Ave, in Clovis, California.

2. Issue an SOC addressing the Veteran's appeal concerning entitlement to an effective date earlier than October 10, 2013, for the award of service connection for PTSD.  Advise the Veteran and his representative of the date on which the time allowed for perfecting a timely substantive appeal expires.  If the Veteran and/or the Veteran's representative perfects the appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the appeal to the Board for the purpose of appellate disposition, if the appeal remains denied.

3. Ask the Veteran to provide completed release forms for Adventist Medical Center in Selma, California (formerly Selma District Hospital) and for Dr. D. Gawley, D. D. S. in Grass Valley, CA.  After securing the necessary releases, the AOJ should request (1) records from Adventist Medical Center in Selma, California, concerning the Veteran's admission on December 3, 1965, (2) records from the California State Police or other appropriate authorities concerning a motor vehicle accident occurring on December 3, 1965 on Highway 99 in Selma, California involving the Veteran and G. Beyl, (3) records from Dr. D. Gawley, and (4) VA treatment records dating from April 2016 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4. After the above has been completed to the extent possible, forward the claims file to a VA clinician for review.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  After reviewing the claims file, the clinician should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's current lumbar spine disorder is causally related to service, to include the residuals from the December 1965 motor vehicle accident?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's reports of experiencing back pain in-service following the accident, his service treatment records showing complaints of back pain in December 1965 and August 1966, and his 2000 and 2002 post-service back injuries.

b. Is it at least as likely as not that the Veteran's current cervical spine disorder is causally related to service, to include the residuals from the December 1965 motor vehicle accident?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's reports of experiencing neck pain following the accident, and the 2000 and 2002 post-service neck injuries.

c. Is it at least as likely as not that the Veteran's TMJ is causally related to service, to include the residuals from the December 1965 motor vehicle accident?  Please explain why or why not. In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's reports of experiencing jaw pain following the accident and his March 1981 statement that he was informed that his jaw was knocked out of line by his dentist in 1979.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




